November 13, 2012.




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           SHARON MANIORD, Appellant

NO. 14-12-00721-CV                         V.

          JACOBS FIELD SERVICES NORTH AMERICA, INC., Appellee
                    ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 6, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Sharon Maniord.
      We further order this decision certified below for observance.